DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 4/28/2022. As directed by the amendment: claims 18, 22, and 25 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 18-23 and 25-26 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, line 5 recites “b) a push rod having a plunger located at a distal end of the push rod” and lines 13-14 recite “1) a sensor dimensioned to be positioned within the body longitudinally between the distal end of the push rod and a proximal end of the plunger”, however it is unclear how the plunger can be at the distal end and the sensor be located between the distal end of the push rod and the proximal end of the plunger. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty, see MPEP 2173.03. The specification and the drawings, see Fig. 1A of the present application, clearly shows the distal end of the push rod 30 adjacent to the transponder 50 and the proximal end of the plunger 40 adjacent to the transponder 50. From Fig. 1A, it is clear that the push rod does not have a plunger located at a distal end of the push rod, while also having the sensor being between the distal end of the push rod and a proximal end of the plunger. For purposes of examination, the Examiner will interpret the claim as being “b) a push rod and a plunger located distal to the push rod” and “1) a sensor dimensioned to be positioned within the body longitudinally between the distal end of the push rod and a proximal end of the plunger”.
Dependent claim 26 is rejected by virtue of its dependency on the independent claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Uber, III et al. (US Publication 2014/0249410 A1) in view of Trieu et al. (US Publication 2010/0089167 A1) further in view of Jensen et al. (US Publication 2011/0264033 A1).
Regarding claim 18, Uber discloses a dose delivery device (100/400) comprising: 
a) a body (105/405) having a proximal end (End of 105/405 farthest from 125) and a distal end (End of 105/405 closest to 125) and housing a reservoir (Area within 105/405) within the body for containing a medicament (145/410); 
b) an actuator (130) configured for engagement by a user (Paragraph [0026]);
c) a push rod (110/415) coupled to the actuator and extending through the body (Fig. 1A), the push rod configured to dispense the medicament from the reservoir (Paragraph [0026]); 
d) a plunger (135/420) located distal to the push rod and located adjacent to the reservoir (Figs. 1A and 4); and 
e) a transponder (430, 435) positioned within the body (Fig. 4) longitudinally between the push rod and the plunger (Fig. 4, Paragraph [0038]), the transponder configured to determine a characteristic of the dose delivery device when delivering a dose of the medicament (Paragraph [0036]), the transponder comprising:  	1) a sensor (430) configured to detect at least one parameter of the dose delivery device and generate a signal indicative of the at least one parameter (Paragraph [0041]);  	2) a processor (435) operably coupled to the sensor (Fig. 4) and configured to process the signal (Paragraph [0041]); 
f) an indicator unit (445) attached to the body or a shield encasing the body (Paragraph [0043]) between the actuator and the distal end of the body (Paragraph [0043]) operably coupled to the processor (Fig. 4) and configured to generate an output based on the signal (Paragraph [0043]), wherein the indicator unit comprises at least one of a light, display, or an audible device, and the output is perceivable by the user (“Display”, Paragraph [0043]).  
wherein the distal end of the push rod abuts a proximal end of the sensor (Fig. 4).  
Uber is silent regarding
the transponder positioned within the body longitudinally between a distal end of the push rod and a proximal end of the plunger,
the indicator unit being located within the body.
In analogous prior art, Trieu teaches a dose delivery device (Fig. 1) comprising:  	a) a body (140, Trieu) having a proximal end (End of 140 farthest from 120) and a distal end (End of 140, Trieu closest to 120) and housing a reservoir (110) within the body for containing a medicament (Fig. 1); 
b) an actuator (Proximal end of 130);
c) a push rod (130) coupled to the actuator and extending through the body (Fig. 1); 
d) a plunger (Distal end of 130) located distal to the push rod and located adjacent to the reservoir (Fig. 1); and 
e) a transponder (160) positioned within the body (Fig. 1), the transponder comprising:  	1) a sensor (160);  
f) an indicator unit (150, Trieu) located within the body (Fig. 1) between the actuator and the distal end of the body (Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the indicator unit of Uber to incorporate being located within the body since mere rearrangement of the essential working parts of a devices involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).	
Uber in view of Trieu are silent regarding
the transponder positioned within the body longitudinally between a distal end of the push rod and a proximal end of the plunger,
the indicator unit being located within the body.
In analogous prior art, Jensen teaches a dose delivery device (Fig. 3) comprising:
a) a body (31) having a proximal end and a distal end and housing a reservoir within the body for containing a medicament (34, Fig. 3); 
c) a push rod (32); 
d) a plunger (33) located distal to the push rod and located adjacent to the reservoir (Fig. 3); and 
e) a transponder (36) positioned within the body longitudinally between a distal end of the push rod and a proximal end of the plunger (Fig. 3),
wherein the distal end of the push rod abuts a proximal end of the sensor (Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transponder of Uber to incorporate being positioned within the body longitudinally between a distal end of the push rod and a proximal end of the plunger since mere rearrangement of the essential working parts of a devices involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).	
Regarding claim 19, Uber in view of Trieu further in view of Jensen disclose the dose delivery device of claim 18, wherein the transponder is positioned within the body at a location proximal to the reservoir (Fig. 3, Jensen).  
Regarding claim 20, Uber in view of Trieu further in view of Jensen disclose the dose delivery device of claim 18, wherein the sensor includes at least one of a pressure sensor, a strain gauge, or a switch, and the signal is indicative of a pressure applied to the push rod (Paragraph [0039], Uber).  
Regarding claim 21, Uber in view of Trieu further in view of Jensen disclose the dose delivery device of claim 18, wherein the sensor includes a temperature gauge, and the signal is indicative of a temperature of the medicament (Paragraph [0039], Uber).  
Regarding claim 23, Uber in view of Trieu further in view of Jensen disclose the dose delivery device of claim 18, wherein the dose delivery device is a syringe (Figs. 1 and 4, Uber).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Uber, III et al. (US Publication 2014/0249410 A1) in view of Trieu et al. (US Publication 2010/0089167 A1) further in view of Jensen et al. (US Publication 2011/0264033 A1) further in view of Gaudet (US Publication 2011/0257596 A1).
Regarding claim 22, Uber in view of Trieu further in view of Jensen disclose the dose delivery device of claim 18, but is silent regarding wherein the sensor includes one of an accelerometer or a gyroscope, configured to determine a relative positioning of the transponder.  
In analogous prior art, Gaudet teaches a dose delivery device (1) comprising:  	a) a body (11) having a proximal end (End of 11 farthest from 13) and a distal end (End of 11 closest to 13) and housing a reservoir (Area within 11) within the body for containing the medicament (Substance within 11); 
b) an actuator (9);
c) a push rod (17) coupled to the actuator and extending through the body (Fig. 1); 
d) a plunger (18) located distal to the push rod and located adjacent to the reservoir (Fig. 1); and 
e) a transponder (Paragraph [0071]), the transponder configured to determine a characteristic of the dose delivery device when delivering a dose of medicament (Paragraph [0071]), the transponder comprising:  	1) a sensor (Paragraph [0071]) configured to detect at least one parameter of the dose delivery device and generate a signal indicative of the at least one parameter (Paragraph [0071]);   	wherein the sensor includes one of an accelerometer or a gyroscope (Paragraph [0071]), configured to determine a relative positioning of the transponder (Paragraph [0071]).   	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sensor of Uber to incorporate the teachings of Gaudet to incorporate one of an accelerometer or a gyroscope, configured to determine a relative positioning of the transponder in order to determine the orientation of the device (Paragraph [0071]).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Uber, III et al. (US Publication 2014/0249410 A1) in view of Trieu et al. (US Publication 2010/0089167 A1) further in view of Schwidetzky (US Patent 1,456,469 A) further in view of further in view of Jensen et al. (US Publication 2011/0264033 A1).
Regarding claim 25, Uber discloses a dose delivery system (100/400) comprising: 
a dose delivery device (100/400), including: 
a) a body (105/405) having a proximal end (End of 105/405 farthest from 125) and a distal end (End of 105/405 closest to 125) and a reservoir (Area within 105/405) located within a distal region of the body (Figs. 1A and 4), wherein the reservoir is configured to contain a medicament (145/410);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
b) a push rod (110/415) and a plunger (135/420) located distal to the push rod (Figs. 1A and 4), wherein the plunger defines a proximal end of the reservoir (Figs. 1A and 4), and wherein the push rod and the plunger are cooperatively configured to dispense the medicament from the reservoir (Paragraph [0026]); 
c) an actuator (130) operably connected to a proximal end of the push rod (Fig. 1) and configured to advance the push rod in a distal direction through the body (Paragraph [0026]); and 
e) a transponder (430, 435, 445), including:  		1) a sensor (430) dimensioned to be positioned within the body (Fig. 4) longitudinally between the push rod and the plunger (Fig. 4, Paragraph [0038]), the sensor configured to detect at least one parameter of a dose of the medicament being dispensed from the reservoir (Paragraph [0041]) and generate a signal indicative of the at least one parameter (Paragraph [0041]);  		2) a processor (435) operably coupled to the sensor (Fig. 4) and configured to process the signal (Paragraph [0041]);  		3) an indicator unit (445) attached to the body or a shield encasing the body (Paragraph [0043]) between the actuator and the distal end of the body (Paragraph [0043]) operably coupled to the processor (Fig. 4) and configured to generate an output based on the signal (Paragraph [0043]), wherein the indicator unit comprises at least one of a light, display, or an audible device, and the output is perceivable by a user (“Display”, Paragraph [0043]);  	wherein the distal end of the push rod abuts a proximal end of the sensor (Fig. 4). 	Uber is silent regarding   
d) a cannula attached to the distal end of the body through which the medicament from the reservoir is dispensed;
the sensor dimensioned to be positioned within the body longitudinally between the distal end of the push rod and a proximal end of the plunger,
the indicator unit being located within the body, 	f) a battery configured to provide power for at least one of the sensor, the processor, and the indicator unit.
In analogous prior art, Trieu teaches a dose delivery system (Fig. 1) comprising: 
a dose delivery device (Fig. 1), including: 
a) a body (140) having a proximal end (End of 140 farthest from 120) and a distal end (End of 140 closest to 120) and a reservoir (110) located within a distal region of the body (Fig. 1), wherein the reservoir is configured to contain a medicament (Fig. 1);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
b) a push rod (130) and a plunger (Distal end of 130) located distal to the push rod (Fig. 1), wherein the plunger defines a proximal end of the reservoir (Fig. 1); 
c) an actuator (Proximal end of 130) operably connected to a proximal end of the push rod (Fig. 1); and 
e) a transponder (160), including:  		1) a sensor (160) dimensioned to be positioned within the body (Fig. 1);  		3) an indicator unit (150) within the body located between the actuator and the distal end of the body (Fig. 1).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the indicator unit of Uber to incorporate being located within the body since mere rearrangement of the essential working parts of a devices involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).	
 	Uber in view of Trieu are silent regarding
d) a cannula attached to the distal end of the body through which the medicament from the reservoir is dispensed;
the sensor dimensioned to be positioned within the body longitudinally between the distal end of the push rod and a proximal end of the plunger,
	f) a battery configured to provide power for at least one of the sensor, the processor, and the indicator unit.
In analogous prior art, Schwidetzky teaches a delivery system (Fig. 2) comprising: 
a delivery device (Fig. 2), including: 
a) a body (10) having a proximal end (End of 10 farthest from 14) and a distal end (End of 10 closest to 14) and a reservoir (Area within 10) located within a distal region of the body (Fig. 2), wherein the reservoir is configured to contain a medicament (Liquid within 10);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
b) a push rod (11) and a plunger (Distal end of 11 closest to 14) located distal to the push rod (Fig. 2), wherein the plunger defines a proximal end of the reservoir (Fig. 2); 
c) an actuator (20) operably connected to a proximal end of the push rod (Fig. 2); and 
d) a cannula (14) attached to the distal end of the body (Fig. 2) through which the medicament from the reservoir is dispensed (Page 1, lines 62-67). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dose delivery device of Uber to incorporate the teachings of Schwidetzky to incorporate d) a cannula attached to the distal end of the body through which the medicament from the reservoir is dispensed in order to expel a liquid into a vein or other part of the body (Page 1, lines 62-67).
Uber in view of Trieu further in view of Schwidetzky are silent regarding
the sensor dimensioned to be positioned within the body longitudinally between the distal end of the push rod and a proximal end of the plunger,
	f) a battery configured to provide power for at least one of the sensor, the processor, and the indicator unit. 	In an alternate embodiment (Fig. 6), Uber teaches a dose delivery system (600) comprising: 
a dose delivery device (600), including: 
a) a body (605) having a proximal end (End of 605 closest to 635) and a distal end (End of 605 farthest from 635) and a reservoir (Area within 605) located within a distal region of the body (Fig. 6), wherein the reservoir is configured to contain a medicament (610);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
b) a push rod (615) and a plunger (620) located distal to the push rod (Fig. 6), wherein the plunger defines a proximal end of the reservoir (Fig. 6), and wherein the push rod and the plunger are cooperatively configured to dispense the medicament from the reservoir (Paragraph [0049]); 
c) an actuator (635) operably connected to a proximal end of the push rod (Fig. 6) and configured to advance the push rod in a distal direction through the body (Paragraph [0049]); and 
e) a transponder (625), including:  		1) a sensor (625) dimensioned to be positioned within the body (Fig. 6), the sensor configured to detect at least one parameter of a dose of the medicament being dispensed from the reservoir (Paragraph [0049]);  
f) a battery (645) configured to provide power for at least one of the sensor (Paragraph [0050]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dose delivery device of Uber to incorporate the teachings of Uber to incorporate a battery configured to provide power for at least one of the sensor in order to provide power to the sensor (Paragraph [0050]).
Uber in view of Trieu further in view of Schwidetzky are silent regarding
the sensor dimensioned to be positioned within the body longitudinally between the distal end of the push rod and a proximal end of the plunger.
In analogous prior art, Jensen teaches a dose delivery system (Fig. 3) comprising: 
a dose delivery device (Fig. 3), including: 
a) a body (31) having a proximal end and a distal end and a reservoir located within a distal region of the body (Fig. 3), wherein the reservoir is configured to contain a medicament (34);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
b) a push rod (32) and a plunger (33) located distal to the push rod (Fig. 3), wherein the plunger defines a proximal end of the reservoir (Fig. 3); 
e) a transponder (36), including:  		1) a sensor (36) dimensioned to be positioned within the body longitudinally between the distal end of the push rod and a proximal end of the plunger (Fig. 3), 	wherein the distal end of the push rod abuts a proximal end of the sensor (Fig. 3).  	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transponder of Uber to incorporate being positioned within the body longitudinally between the distal end of the push rod and a proximal end of the plunger since mere rearrangement of the essential working parts of a devices involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 26, Uber in view of Trieu further in view of Schwidetzky further in view of Jensen disclose the dose delivery system of claim 25, but are silent regarding further comprising a wireless transmitter configured to communicate with a device located external to the dose delivery device. 	In an alternate embodiment (Fig. 5, Uber), Uber teaches a dose delivery system (500, Uber) comprising: 
a dose delivery device (500, Uber), including: 
a) a body (505, Uber) having a proximal end (Left end of 505, Uber) and a distal end (Right end of 505, Uber) and a reservoir (Area within 505, Uber) located within a distal region of the body (Fig. 5, Uber), wherein the reservoir is configured to contain a medicament (510, Uber);  Application No.: 15/057,993 Attorney Docket No.: 12664.0002-00000 
b) a push rod (515, Uber) having a plunger (520, Uber) located at a distal end of the push rod (Fig. 5, Uber), wherein the plunger defines a proximal end of the reservoir (Fig. 5, Uber); and 
e) a transponder (535, Uber), including:  		1) a sensor (535, Uber) dimensioned to be positioned within the body (Fig. 5, Uber), the sensor configured to detect at least one parameter of a dose of the medicament being dispensed from the reservoir (Paragraph [0047], Uber); 	further comprising a wireless transmitter (540, Uber) configured to communicate with a device (545, Uber) located external to the dose delivery device (Fig. 5, Paragraph [0047], Uber). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dose delivery system of Uber in view of Trieu further in view of Schwidetzky further in view of Jensen to incorporate the teachings of Uber to incorporate a wireless transmitter configured to communicate with a device located external to the dose delivery device in order to wirelessly transmit information (Paragraph [0047]).
Response to Arguments
Applicant’s arguments, see page 6, filed 4/28/2022, with respect to the rejection(s) of claim(s) 18-23 and 25-26 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jensen et al. (US Publication 2011/0264033 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/             Examiner, Art Unit 3783     

/BRANDY S LEE/             Primary Examiner, Art Unit 3783